            Case 1:19-cv-04233-ALC Document 52 Filed 03/19/21 Page 1 of 1




                                                                                           03/19/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIRAN VUPPALA,

                                   Plaintiff,
                                                                 1:19-cv-04233 (ALC)
                       -against-
                                                                 Order
 J.P.G. LLC, a New York limited liability
 company d/b/a PHILIP MARIE, ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

120 days.

SO ORDERED.

Dated:      March 19, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
